DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 and 3 show modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the wording “material filled in a root canal for root canal treatment” which appears as if it should be “material to be filled in a root canal for root canal treatment”.  Further claim 1 recites “the root canal to be filled in the root canal,” which should be “the root canal to be filled in the root canal treatment”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 7,097,454 B1).
	Regarding claim 1, Oh discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 5 element 1 filing tooth root canal), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 4-6 element 1 being tapered to correspond to a tapered prepared root canal) and to be removed by a cutting tip after being inserted into the root canal (column 3 lines 24-27 disclosing how unneeded main body portions are removed), and a remaining portion integrally formed with the main body (Fig. 5 elements 2 to 36) having a mark to be distinguished from the media body (Fig. 6 element 11/12)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (Fig. 3f showing element 35 left in the canal would be in Fig 5).
Regarding claim 2, Oh further discloses where the mark of the remaining portion is indicated by a color to be distinguished from a color of the main body (Fig. 6 elements 11/12, column 5 lines 10-13).
Regarding claim 4, Oh further discloses where the remaining portion has a cone shape whose outer diameter gradually increases from a point of a front end to a portion connected to the main body (Fig. 4-6 showing a cone shaped taper from tip element 36 to top of element 1).

Claims 1 and 3  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malmin et al. (US 3,949,479).
	Regarding claim 1, Malmin discloses a labelled root canal filling material to be filled in a root canal for a root canal treatment (title and Fig. 9 element 40), comprising a main body having a shape corresponding to a shape of the root canal to be filled in the root canal (Fig. 9 element 42 to correspond to a prepared root canal such as Fig. 5) and to be removed by a cutting tip after being inserted into the root canal (column 5 lines 19-21 disclosing how unneeded main body portion is removed), and a remaining portion integrally formed with the main body (Fig. 9 element 43) having a mark to be distinguished from the media body (Fig. 9 element 45)  and remaining in the root canal when the main body having inserted into the root canal is removed by the cutting tip (Fig. 9 element 43 shown as remaining by main portion removed).
Regarding claim 3, Malmin further discloses where the mark of the remaining portion is indicated by a cut groove formed in a boundary between the main body and the reaming portion (Fig. 9 element 45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        05/26/2022

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772